Appeal from a judgment of the County Court of Sullivan County (Fromer, J.), rendered March 3, 1989, convicting defendant upon his plea of guilty of the crimes of rape in the first degree and burglary in the first degree.
Defendant pleaded guilty to rape in the first degree and burglary in the first degree and was sentenced to concurrent terms of imprisonment of 8 Vs to 25 years. Defendant’s only contention on this appeal is that the sentence imposed is harsh and excessive. Defendant pleaded guilty to rape in the first degree and burglary in the first degree in satisfaction of a three-count indictment and without any agreement as to the sentence to be imposed. Given these facts and the lack of any evidence of extraordinary circumstances meriting a reduction of the sentence, we find no reason to disturb the sentence imposed by County Court.
*825Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.